OPINION
MORRISON, Judge.
The offense is driving while intoxicated; the punishment, fifteen (15) days in jail and a fine of $100.00.
In a brief filed in this Court, but not in the trial court, appellant prays for a reversal because of the death of the court reporter. There is no designation of the material which the appellant desired incorporated in the record on appeal. There is no showing that the appellant and the State could not agree to a statement of facts. There is no timely objection to the record because it fails to include a statement of facts. There is no showing of indigency. No grounds of error are alleged which would require a statement of facts.
There is nothing before this court foi review.
The judgment is affirmed.